Case 1:17-cv-00455-SDA Document 82 Filed 01/24/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

WILSON RODGRIGO VILLENA SANCHEZ, AFFIDAVIT
GUSTAVO GALARZA and ANDRES LUNA,

Plaintiffs,

-against- Index No. 17-CV-455 (AJN)

DPC NEW YORK INC., d/b/a DP CONSULTING),
PD CONSULTING CORP. (d/b/a DP CONSULTING),
THOMAS PEPE and CHRISTOPHER PEPE,

Defendants.

 

DPC NEW YORK INC., d/b/a DP CONSULTING),
PD CONSULTING CORP. (d/b/a DP CONSULTING),
THOMAS PEPE and CHRISTOPHER PEPE,

Third-Party Plaintiffs,

-against-

ANDR SERVICES GROUP INC. and MARCELO
ANDRADE,

Third-Party Defendants.

 

STATE OF NEW YORK )

)ss.:

COUNTY OF NEW YORK)

WILSON RODRIGO VILLENA SANCHEZ, being duly sworn deposes and says:

1,

Your Deponent is one of the named Plaintiffs in the within matter. I am fully
familiar with

the facts and circumstances of this matter.

After careful review and consideration of this matter I have agreed with the
Defendants that I

will settle my case for the sum of $ 24,000.00. This is a fair and equitable settlement
for

my claims and represents a premium over what J am actually due and owing.

Thave told my attorney that I want to settle my claim. My attorney refuses to allow
me to

settle the claim and he keeps telling me that he will decide the amount of the
settlement and

that I have no say in settling this matter.
My lawyer has refused to let me decide the outcome of my claim.

Tt has additionally been agreed that the $ 24,000.00 will be paid to me and
Defendants will

pay in addition to the $ 24,000.00 whatever legal fees are to be paid to my attorney.
Case 1:17-cv-00455-SDA Document 82 Filed 01/24/19 Page 2 of 2

6. No one has forced me to agree to this settlement figure and I am doing this
voluntarily.

 

 

Swom to before me this
Wik Day of December, 2018

ae

NOTARY PUBLIC

* MAHFUJUR RAHMAN
Notary Public, State of New York
Reg. No, (1 RAS385240
~  Qualifses | dronx County
Commission expires February 09, 2022
